Monks, C. J.
This action was brought by appellant against Charles A. Olcott and six others. Prom the judgment of the court below appellant appeals. In the assignment of errors the parties are thus designated: "Big Four Building and Loan Association v. Charles A. Olcott et al.” The sixth rule of this court requires that “The assignment of errors shall contain the full names of all the parties.” Appellant has not complied with this rule. The assignment of errors is *177Ms complaint in this court, and the only parties over whom it acquires jurisdictions are those named therein. Section 655, Thornton’s Indiana Prac. Code, note 1. Bozeman v. Cale, 139 Ind. 187, 190, and cases cited: Elliott’s App. Proced., section 186, 322.
The parties to the judgment appealed from not being before this court, the cause is not in a condition to be determined upon its merits. Gourley v. Embree, 137 Ind. 82; State, ex rel., v. East, 88 Ind. 602.
The appeal is therefore dismissed.